DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 17-19, filed August 19, 2021, with respect to the 35 USC 112(a) rejection of Claims 1-2 and 18-30 have been fully considered but they are not persuasive.
Applicant argues that the limitation “determining a most favorable point to grip the at least one piece of laundry (20) using a first imaging apparatus”, as recited in independent Claim 1, is supported by paragraphs [0007] and [0049] of the present application. 
With regard to paragraph [0007], Applicant provides only a portion of this paragraph, which is to paraphrase a statement that it is known from the prior art to grip the laundry item at the “most favorable point”.  However, the remainder of paragraph [0007] further states “The determining of the most favorable point for gripping the pieces of laundry for isolating and for feeding the same to a laundry subsequent handling apparatus has proved to be a problem here. Predominantly, the known methods and devices only allow for partial automation of the isolating
With regard to paragraph [0049], while there is a statement that states, “[i]t must  be ensured that the respective imaging apparatus is able to recognize the pile of laundry on the belt conveyor 23 in order thus to detect a favorable or most favorable point of the pile of laundry for the gripper 26 at which the gripper 26 is best able to grip, as far as possible, one single piece of laundry 20 and to remove it out of the pile of laundry”, there are no further statements in this paragraph, nor anywhere else in the Specification, that teach how the imaging apparatus determines “the most favorable point to grip”.   The disclosure fails to identify the characteristics of the laundry item, or any other conditions or steps, that are used to determine the “most favorable point” on the laundry item.  For example, is it a spatial point on the laundry item, such as a corner or edge? Is this most favorable point related to the size or shape of the laundry item? In addition, the disclosure fails to teach how an “imaging” apparatus makes this determination; does the imaging apparatus have its own controller associated with it or does it send a signal to a controller that also directs the movement of other components used in the claimed method, such as the feed conveyor or gripper.  Essentially, this limitation is a “black box” with regard to how the image apparatus determines the most favorable point on the laundry item.  Therefore, the Specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I)).
Accordingly, the Examiner maintains that paragraphs [0007] and [0049] of the present Specification fail to provide the written support for the limitation 
Applicant further argues that paragraphs [0010] and [0011] of the co-owned Sielerman ‘055 application provides the support for this limitation.  However, there is no discussion of the Sielerman ‘055 reference, nor an “incorporated by reference” statement in the present Specification.   As such, this reference does not form a part of the written disclosure of the present Specification, and cannot be relied upon to support the “most favorable point to grip” limitation found in Claim 1.   In addition, even if the co-owned Sielerman ‘055 application is found to form a part of the written description of the present Specification, it remains unclear as to how this known prior art forms a part of the present inventions since Applicant admits in paragraph [0007] of the present Specification that the prior art methods/way to determine the “most favorable point to grip” require improvement and/or a different solution.  In order to determine what this improvement and/or solution is, the present Specification must provide information to understand the improvement/different solution to determine the “most favorable point to grip” as compared to what is disclosed in the prior art. 
Applicant further argues that, “it is clear to a person of ordinary skill in the art that a piece of laundry cannot be gripped with a clamp at a point that lies flat.  It must be a bend or an edge or corner section as the most favorable point.”  This argument fails because this rejection is based on the written description requirement and not enablement.  In other words, it is not what a skilled artisan knew but what Applicant had in its position at the time of invention.  To satisfy the written description requirement, a patent Specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).  As described above, it is maintained that the present Specification does not provide adequate support for the “determining a most favorable point to grip” limitation. 
For at least these reasons, the 35 USC 112(a) rejection of Claims 1-2 and 18-30 is maintained. 
3.	Applicant did not specifically address the 35 USC 112(b) rejection of Claims 1-2 and 18-30.  Accordingly, the 35 USC 112(b) rejection of Claims 1-2 and 18-30 is also maintained. 

4.	Applicant’s arguments, see pages 17-19, filed August 19, 2021, with respect to the 35 USC 112(a) rejection of Claims 1-2 and 18-30 have been fully considered but they are not persuasive.  Applicant has amended independent Claim 31 to recites that the conveyor is a belt conveyor that can be driven in opposite directions.  As described below, these features are well known in the prior art and the 35 USC 103 rejection has been modified accordingly in view of these amendments.  

5.	The amendments made to Claims 1, 20, 31, and 41 for clarity purposes are acceptable. 

most favorable” point.  However, these claims also introduce a second and a third imaging apparatus that are used to perform functions that are different from the function performed by the first imaging apparatus.  Moreover, the functions performed by the second and third imaging apparatuses require that these imaging apparatus are located at or adjacent specific locations and/or other claimed structures (i.e., the double clamp (51) and the two clamping jaws (52)), and therefore, it becomes necessary for all three of these imaging apparatuses to be shown in the Drawings to fully understand the claimed method as described in Claims 42-48. 
  
Drawings
7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “first imaging apparatus” for capturing data related to an image of a laundry piece located in a pile of laundry on the transport conveyor (23), as recited in Claim 42;
The “second imaging apparatus” for detecting a corner and the direction of an edge of the laundry piece so that the double clamp (51) can clamp that edge, as recited in Claim 42; and
The “third imaging apparatus” for raising or depositing the laundry piece on the feed conveyor, as recited in Claim 42.   
8.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-2 and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites inter alia,  “A method for feeding pieces of laundry to a subsequent laundry mangle or a laundry folding machine, the method comprising 
determining a most favorable point to grip the at least one piece of laundry using a first imaging apparatus;
gripping the at least one piece of laundry (20) at the most favorable point and pulling the at least one piece of laundry (20) out of the pile of laundry using data determined by the at least one imaging apparatus…”.
The underlined limitations lack adequate description in the disclosure.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I), citing Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  (MPEP § 2163(I), citing Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)).
There is no written disclosure that explains as to how the imaging apparatus makes the determination of the most favorable point to grip the laundry.  In addition, there is no disclosure as to what “data” determined by the imaging apparatus is used to make the determination of “most favorable”.   The disclosure fails to identify the characteristics of the laundry item, or any other conditions or steps, that are used to determine the “most favorable point” on the laundry item.  For example, is it a spatial point on the laundry item, such as a corner or edge? Is this most favorable point related to the size or shape of the laundry item? In addition, the disclosure fails to teach how an “imaging” apparatus makes this determination; does the imaging apparatus have its own controller associated with it or does it send a signal to a controller that also directs the movement of other components used in the claimed method, such as the feed conveyor or gripper.  Essentially, this limitation is a “black box” with regard to how the image apparatus determines the most favorable point on the laundry item.  Therefore, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  (MPEP § 2163(I)).

11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 1-2 and 18-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Because the written description fails to provide the methodology for “determining the most favorable point to grip the at least one piece of laundry using at least one imaging apparatus”, the scope of this limitation is unascertainable, and therefore, indefinite. 
	
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	 Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sielermann et al., US 2016/0145055, in view of Herzog et al., US 8,732,995, and Eaves, US 8,720,327.-
With regard to Claim 31, Sielermann discloses a device for isolating pieces of laundry (Figs. 1-3, [0003]-[0004], [0030]-[0066]), comprising:
a conveyor (11) for conveying pile of laundry of multiple pieces of laundry, the conveyor being a conveyor belt (Fig. 1, which shows two pulleys and a structure that is looped around these two pulleys, the looped structure is generally known to be an endless or conveyor belt in the art);
an isolating apparatus (15) having a gripper (17);
at least one clamp (33/34, 35/36) following the isolating apparatus for gripping an edge strip (13); 
a gripper (15, 17) for the gripping of the at least one piece of laundry (10) from the pile of laundry (located on conveyor (11), as shown in Figs. 1-3) and the pile of laundry are movable relative to one another at least in three axes, by wherein the pile of laundry being able to be moved is movable along one axis (because conveyor (11) is capable of moving the piece of laundry to a receiving position, it is capable of moving in one axis 
a first imaging apparatus (14, 22, 23). 
As characterized by Applicant, Sielermann fails to teach placement of the piece of laundry on a “feed conveyor” with the laundry piece having an aligned edge (See Applicant’s September 2, 2020 Response, page 24).  Herzog discloses a method for feeding pieces of laundry to a subsequent laundry mangle or laundry folding machine (Figs. 1013, C1, L8-45; C6, L4 – C12, L53), the method including gripping a piece of laundry (31, Figs. 1-2), clamping an edge of the piece of laundry (36, 45/48/49, Figs. 1-8), and raising or depositing the piece of laundry onto a feed conveyor (38, 27, Figs. 1, 8) with an aligned edge that is transverse to a feed direction (21) of the feed conveyor.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to combine a feed conveyor with Sielermann’s device because Sielermann explicitly states that his inventions are directed to  “different approaches for the automatic feeding of items of laundry to a laundry-treatment arrangement” and “it will be assumed that the laundry-treatment arrangement (not shown) is an input machine for feeding
Sielermann also fails to teach a conveyor belt that is  movable along a third axis in or in opposition to the transport direction by a drive of the belt conveyor. Eaves teaches a device for isolating pieces of laundry (10, Figs. 1-7, C4, L24 – C6, L24) that uses a motor-driven conveyor belt (16) and shifting/pressing devices (17, 18) to untangle laundry received from a washing system (1), wherein the conveyor belt is moved forwards and backwards (C5, L50-56).   It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Sielermann’s feed conveyor (11) so as to be reversible in direction because the ability to move forwards and backwards may be helpful especially when trying to position a group of laundry items adjacent the device that does the untangling, as taught by Eaves (C1, L49 – C3, L60).   The use of conveyor belts to move laundry items is well known (e.g., see US 4,437,247, US 6,287,066, US 7,641,040), and includes reversible conveyor belts (e.g., see US 8,821,097), and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield only predictable results. 
With regard to Claim 32, Sielermann discloses feeding the laundry piece to a re-isolating apparatus (39, 40), and detecting and gripping a rearmost point (23) of the laundry piece (Fig. 3).
With regard to Claims 33-34, Sielermann discloses stretching the laundry piece at opposite corners (20/26, 34, 35) for realizing a corner (23, 28) that hangs down freely (Figs. 1-3), detecting the corner (28) and gripping the corner with a double clamp (20/26), and detecting an edge (13) that proceeds from the corner (28) for alignments with a feed conveyor (Figs. 1-3; Note: It is maintained that Sielermann discloses several “double clamps” (20/26, 33/34, 35/36) because they are capable of increasing the distance between two spaced-apart points at which the clamp holds the piece of laundry as well as maintaining a fixed spacing from each other such  
Allowable Subject Matter
15.	Claims 41-48 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,437,247; US 6,287,066; US 7,641,040; and US 8,821,097.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652